Franklin App. No. 00AP-1476. On review of order certifying a conflict. The court determines that a conflict exists; the parties are to brief the issue stated in the court of appeals’ Judgment Entry filed August 21, 2001:
“Does R.C. 1329.10(C) permit a plaintiff to commence or maintain an action solely against a fictitious name; or must the action be commenced and/or maintained against the user of the fictitious name?”
Cook and Lundberg Stratton, JJ., dissent.
The conflict case is Martin v. Bedroom Emporium (Dec. 24, 1997), Summit App. No. 18509, unreported, 1997 WL 803081.